 LE ROI COMPANY55lectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the Act, or to refrainfrom any or all of such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act.WILL OFFER C. H. McCorkle immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any sen-iority or other rights and privileges previously enjoyed and WILL MAKEwhole said C. H. McCorkle for any loss of pay suffered as a result of the dis-crimination against him.All employees are free to become,remain, or to refrain from becoming or re-maining, members of any labor organization except to the extent that his rightmay be affected by an agreement in conformity with Section 8 (a) (3) of theNational Labor Relations Act.Dated--------------------H. I. GooDE, d/b/aGOODE MOTOR, COMPANYEmployer.By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.LE Roi COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 13-RC-2911.October22,1952Supplemental Decision and OrderOn March 13, 1952, pursuant to the Board's Decision and Directionof Elections,' elections were conducted, under the direction and super-vision of the Regional Director for the Thirteenth Region, by secretballot among the employees of the Employer in the voting groupsfound appropriate, to determine whether or not the said employeesdesired the Petitioner to represent them in collective bargaining,either as a single unit or as separate units.Upon the conclusion of the elections, tallies of ballots were issuedand served upon the parties hereto in accordance with the Rules andRegulations of the Board.The tallies show that of approximately151 eligible voters in voting group (a),2 52 cast valid ballots in favorof the Petitioner, 82 cast valid ballots against it, and 5 ballots were198 NLRB No. 24.2 This voting groupwas composed of all office clerical employeesat theEmployer'sMilwaukee,Wisconsin,plant, excluding all employees listed in Schedule A attached to theDecision and Direction of Elections,nurses, production and maintenance employees,methods engineers,executives,and supervisors as definedin the Act.101 NLRB No. 7. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenged; of the 3 eligible voters in voting group (b),3 no ballotswere castin favor of proposition 14 or proposition2,5whereas 2 castvalid ballots against it on both propositions.On March 17, 1952,the Petitioner filed objections to the elections.On August 18, 1952, after investigating the objections, the RegionalDirector issued his report on objections, in which he recommendedthat a hearing be ordered on certainissuesof fact raised with respectto objection No. 5 and that the remaining objections be overruled.Because the challenges were not sufficient in number to affect the elec-tions, the Regional Director made no report concerning the challenges.The Petitioner and the Employer filed exceptions to the RegionalDirector's report.The Board 6 has considered the Regional Director's report on ob-jections, and the exceptions filed by the Petitioner and the Employer,and, unlike the Regional Director, finds merit in the Petitioner's ob-jection No. 1, which alleged that the Employer interfered with thefree choice of the employees voting in the elections by granting wageincreases immediately prior to the date of the elections.The Regional Director's recommendation that the Petitioner's ob-jection No. 1 be overruled is based essentially on the following find-ings:The wages of the office employees, who were alone involved inthe elections, were increased at a faster rate percentagewise than thewages of the production employees 7 from January 1946 until late1948, when a wage plateau for both categories was reached.Thewages for both categories remained constant through mid-1950, withminor adjustments being made in the wage structure of both cate-gories during the third quarter of 1950.Approximately the same in-creases inwages, percentagewise, were granted to both office and pro-duction employees from late 1950 through 1951.But the wages ofthe production employees drew ahead of the office employees at asubstantial rate, percentagewise, during the period from Januarythrough May 1952.Moreover, the disparity between the wages ofthe office employees and those of the productionemployees was en-hanced because of the retroactive wage agreements secured for theproduction employees.This retroactivityranged from3 to 10 monthsfor the production employees and wasa factor ineightadjustments3This group was composed of all nurses in the medical department at the Employer'sMilwaukee,Wisconsin,plant, excluding supervisors as defined in the Act.4This proposition was to determine whether the employees in voting group(b) desiredto be included in a unit with the employees of voting group (a) for the purposes of collectivebargaining.6This proposition was to determine whether the employees in voting group (b) desiredto be represented for purposes of collective bargaining by the Petitioner.6Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and MembersStyles and Peterson].7The Petitioner represents these employees for the purposes of collective bargaining. LE ROI COMPANY57of their wages, whereas the office employees at no time had a retro-activity factor greater than 1 month.The wage adjustments for the production and the office employeesfrom January 1951 to the date of the election are as follows : On May28, 1951, the production employees were granted a 4 cents per hourwage increase retroactive to March 1, 1951.A petition was filed onJune 27, 1951, with the Wage Stabilization Board requesting an addi-tional 4 cents per hour increase for the production employees.Ap-proval was granted on January 7, 1952, with retroactivity to March31, 1951.The contract between the Employer and the Petitioner forthe production employees was reopened on October 1, 1951, for read-justment of their wage structure.This matter was taken to concilia-tion early in December and ultimately settled on May 8, 1952, grantinga substantial wage increase for the production employees.The officeemployees were granted a wage increase in October 1951 pursuant totheWage Stabilization Board's approval of a petition filed in theirbehalf on May 26, 1951.During December 1951, substantial wageincreases were granted by the Employer to approximately 70 percentof the office employees.Wage Stabilization Board approval was notrequired for this increase.The Employer granted an increase ef-fective on March 3, 1952, to 47 office employees, approximately 33 per-cent of the eligible voters.The next instance of wage increases beinggranted to office employees was on May 26, 1952.On the basis of the aforesaid facts, the Regional Director was of theopinion that the wage increases granted during the pendency of thepetition substantially fitted within the Employer's wage pattern de-veloped over a period of several years; that, because of this wage pat-tern, the employees could have reasonably expected a wage adjust-ment at or about the date such adjustments were effected; and, further,that the relationship between these wage benefits and the election was atemporal coincidence.We do not agree.The increases in wages forthe office employees during the year 1951 and the first quarter of 1952do not appear to follow any particular pattern in relation to the wageincreases granted to the production employees during that sameperiod.The production employees were granted, between January 1,1951, and the date of the election, increases of 4 cents per hour in May1951 and 4 cents per hour in January, both increases being retroactiveto March 31, 1951.During this same time, all of the office employeeswere granted increases in wages in October 1951, part of these em-ployees were granted substantial increases in December 1951 and partof them were granted increases in March 1952.Approximately 60percent of the office employees receiving the March 1952 increase inwages had also received the December 1951 increase.These increasesin wages do not appear to follow an established pattern such as existed 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDin theUnited Screw & Bolt Corporation8case,which was cited by theRegional Director in support of his recommendation to overrule objec-tion No. 1. In thatcase,unlike the present case, although the timedifferential between the granting of increases at the Employer's twoplants had varied, such differential had been insubstantial.The Employer stated that the retroactivewage increasefor its pro-duction employees which was approved by the Wage StabilizationBoard on January 7, 1952, caused it to experience increasedpressurefor wage increases from its office employees.However, thenext in-creasegranted to the office employees was approximately 2 monthslater, just 10 days before the election, and was then granted only toabout one-third of these employees.No reason appears why the Em-ployer could not have postponed this March 3, 1952, increase 9 untilafter the election.In view of the foregoing, we find that the purposeof the granting of this increase in wages, particularly in view of itstiming, was to influence the results of the elections; and that the grant-ing of such increase interfered with the elections.We accordingly, sustain objection No. 1 filed by the Petitioner to theconduct of the elections 10We shall, therefore, set aside the electionsof March 13, 1952, and direct new elections at such time as the RegionalDirector advises the Board that the circumstances permit a free choiceamong the employees herein concerned.OrderIT IS HEREBY oRDF1iED that the elections held on March 3,1952, amongthe employees of Le Roi Company, Milwaukee, Wisconsin, be, andthey thereby are, set aside.MEMBER PETERSON, dissenting :While I think the matter is not free from doubt, I am not persuadedthat the Employer's purpose in granting the wage increase effectiveMarch 3, 1952-10 days before the elections-was to influence the em-ployee's choice.Accordingly, I would adopt the Acting RegionalDirector's recommendation that this objection be overruled.As rec-ommended by the Acting Regional Director, I would order a hearingon objection No. 5, which raised questions of fact as to whether super-visory employees interrogated employees regarding union membershipand promised benefits to them if the Union lost the election.8 91 NLRB 918.9 The Board does not rely upon the increases in wages granted to the office employees inOctober and December of 1951 as grounds for setting the election aside.10Shelbyville Desk Company, 72NLRB 925;Shreve and Company,57 NLRB 1483;Spingler-Loomis Mfg.Co., 95 NLRB 243.In view of our finding herein,we do not considerit necessary to rule on the other objections raised by the Petitioner.